DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/09/2020 has been entered. Claims 1-2, 5-9, 11-13, and 16-23 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Bryan J. Leitenberger  on 12/07/2020.

The application has been amended as follows: 

Amend claim 1, end of first “determining” paragraph, line 28, after the “second intermediate registration” add
, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function--.

 Amend claim 9, end of first “determine” paragraph, line 25, after the “second intermediate registration” add
 –, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function--.

Amend claim 11, end of first “determine” paragraph, line 27, after the “second intermediate registration” add
 –wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function--.
Amend claim 12, end of first “determine” paragraph, line 27, after the “second intermediate registration” add
 –wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function--.

Amend claim 21, line 2, after the “are” add 
--the--; 
delete 
--, and 
wherein the transformation function corresponds to a series connection of up to three translations and up to three rotations in order to transform coordinate systems described by the respective registrations into each other--.

 Amend claim 22, line 2, after the “are” add 
--the--; 
delete 
--, and 



Allowable Subject Matter
Claims  1-2, 5-9, 11-13, and 16-23 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9, 11, and 12 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a method for acquiring and processing image data of an examination object, an x-ray unit, a computer program product, and a non-transitory computer-readable storage medium as recited in these claims. 
Regarding claim 1, prior art fails to anticipate and/or render obvious, either solely or in combination, a method for acquiring and processing image data of an examination object, the method comprising: 
providing a three-dimensional image data set of an examination region of the examination object;
segmenting the three-dimensional image data set to provide a three-dimensional bone model that describes a bone structure in the examination region of the examination object;
acquiring, by an x-ray unit, a two-dimensional, first x-ray image of the examination region without a contrast medium; 
registering the first x-ray image with the three-dimensional bone model to provide a first intermediate registration; 

injecting the contrast medium into the blood vessel system of the examination region;
acquiring, by the x-ray unit, a two-dimensional, second x-ray image of the examination region, wherein the first x-ray image and the second x-ray image have a same image geometry, and wherein the second x-ray image is acquired with a higher concentration of the contrast medium in the blood vessel system than the first x-ray image;
generating a subtraction image, the generating of the subtraction image comprising subtracting the first x-ray image from the second x-ray image;
registering the subtraction image with the three-dimensional blood vessel model to provide a second intermediate registration; 
determining a transformation function that maps the first intermediate registration onto the second intermediate registration, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function; 
acquiring, by the x-ray unit, a third x-ray image of the examination region; 
determining a bone registration of the third x-ray image using the three-dimensional bone model segmented from the three-dimensional image data set; and

Regarding claim 9, prior art fails to anticipate and/or render obvious, either solely or in combination, an X-ray unit comprising:
	an acquisition device configured to acquire a two-dimensional, first X-ray image of an examination region of an examination object without a contrast medium, acquire a two-dimensional, second X-ray image of the examination region with the contrast medium, and acquire a third X-ray image of the examination region, wherein the first X-ray image and the second X-ray image have a same image geometry; and 
	a controller configured to: 
receive a three-dimensional bone model that describes a bone structure in the examination region of the examination object, wherein the three-dimensional bone model has been segmented from a three-dimensional image data set;
register the first X-ray image with the three-dimensional bone model to provide a first intermediate registration;
receive a three-dimensional blood vessel model that describes a blood vessel structure in the examination region of the examination object, wherein the three-dimensional blood vessel model has been segmented from the three-dimensional image data set, and wherein the three-dimensional blood vessel model is separate from and does not include the three-dimensional bone model;
subtract the first X-ray image from the second X-ray image to provide a subtraction image;	

determine a transformation function that maps the first intermediate registration onto the second intermediate registration, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function;
determine a bone registration of the third X-ray image using [[to]] the three-dimensional bone model segmented from the three-dimensional image data set; and 
determine a vessel registration of the third X-ray image by applying the transformation function to the bone registration of the third X-ray image.
Regarding claim 11, prior art fails to anticipate and/or render obvious, either solely or in combination, a computer program product comprising:
	a non-transitory computer-readable storage medium storing instructions executable by a controller of an image recording device to acquire and process image data of an examination object, the instructions, when executed, cause the controller to: 
	receive a three-dimensional image data set of an examination region of the examination object;

	acquire, by an X-ray unit, a two-dimensional, first X-ray image of the examination region without a contrast medium; 
register the first X-ray image with the three-dimensional bone model to provide a first intermediate registration; 
segment the three-dimensional image data set to provide a three-dimensional blood vessel model that describes a blood vessel system in the examination region, wherein the three-dimensional blood vessel model is separate from and does not include the three-dimensional bone model;
acquire, by the X-ray unit, a two-dimensional, second X-ray image of the examination region, wherein the first X-ray image and the second X-ray image have a same image geometry, and wherein the second X-ray image is acquired with a higher concentration of the contrast medium in the blood vessel system than the first X-ray image;
generate a subtraction image by subtracting the first X-ray image from the second X-ray image;
register the subtraction image with the three-dimensional blood vessel model to provide a second intermediate registration; 
determine a transformation function that maps the first intermediate registration onto the second intermediate registration, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are 

	determine a bone registration of the third X-ray image using the bone model segmented from the three-dimensional image data set; and
	determine a vessel registration of the third X-ray image by applying the transformation function to the bone registration of the third X-ray image.

Regarding claim 12, prior art fails to anticipate and/or render obvious, either solely or in combination, a non-transitory computer-readable storage medium storing instructions executable by a controller of an image recording device to acquire and process image data of an examination object, the instructions, when executed, cause the controller to: 
receive a three-dimensional image data set of an examination region of the examination object;
segment the three-dimensional image data set to provide a three-dimensional bone model that describes a bone structure in the examination region of the examination object;
	acquire, by an X-ray unit, a two-dimensional, first X-ray image of the examination region without a contrast medium; 
register the first X-ray image with the three-dimensional bone model to provide a first intermediate registration; 
segment the three-dimensional image data set to provide a three-dimensional blood vessel model that describes a blood vessel system in the examination region, wherein the three-
acquire, by the X-ray unit, a two-dimensional, second X-ray image of the examination region, wherein the first X-ray image and the second X-ray image have a same image geometry, and wherein the second X-ray image is acquired with a higher concentration of the contrast medium in the blood vessel system than the first X-ray image;
generate a subtraction image by subtracting the first X-ray image from the second X-ray image;
register the subtraction image with the three-dimensional blood vessel model to provide a second intermediate registration; 
determine a transformation function that maps the first intermediate registration onto the second intermediate registration, wherein: (1) the first and second intermediate registrations are rigid registrations, and the transformation function corresponds to a series connection of one to three translations and one to three rotations to transform the coordinate systems described by the first and second intermediate registrations; or (2) the first and second intermediate registrations are elastic registrations, and corresponding compressions and/or elongations are provided to determine the transformation function;
acquire, by the X-ray unit, a third X-ray image of the examination region; 
	determine a bone registration of the third X-ray image using the bone model segmented from the three-dimensional image data set; and
	determine a vessel registration of the third X-ray image by applying the transformation function to the bone registration of the third X-ray image.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AB/Examiner, Art Unit 3793             


/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793